Citation Nr: 0019403	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  94-13 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for lumbosacral 
strain prior to September 22, 1994.

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain, effective from September 22, 1994.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


REMAND

The veteran served on active duty from May 1982 to May 1986.  

In a rating decision dated in August 1986, the veteran was 
granted service connection for lumbosacral strain.  This 
disability was evaluated as zero percent disabling.  On 
December 18, 1992, the veteran sought an increased rating for 
this disability.  

In a rating decision dated in August 1993, the regional 
office denied the veteran's claim for a compensable 
evaluation for lumbosacral strain.  

In September 1993, the veteran submitted a notice of 
disagreement with the rating for his low back disability.  In 
October 1993, a statement of the case was issued, and the 
veteran perfected his appeal of this issue by filing a VA 
Form 9 in December 1993.  The veteran testified about his 
back at a regional office hearing in February 1994.  

The regional office granted service connection for disability 
of the thoracic spine in a rating decision dated in March 
1994.  The regional office assigned a separate 10 percent 
evaluation for the thoracic spine disability, effective from 
February 3, 1994.  

In March 1994, the veteran submitted a statement stating that 
he wanted to pursue his appeal of the noncompensable rating 
assigned his lumbar spine disability.  

In May 1994, the veteran submitted a statement stating that 
the disability of his lumbar spine included spurring.  He 
submitted a statement from his chiropractor, dated in May 
1994, indicating that he had hypertrophic spurring in the 
lower lumbar spine with some irregularity of the joint space 
at L5 and S1.  The report of a Department of Veterans Affairs 
(VA) MRI in August 1994 included the impression of 
degenerative changes of the lower lumbar spine with disc 
herniation of L4-L5.  

On a VA examination in April 1995, there was near normal 
range of motion of the lumbar spine, but with mild pain on 
motion.  X-rays of the lumbar spine showed spurring in the 
lower lumbar spine.  

In a rating decision dated in May 1995, the regional office 
assigned a 10 percent evaluation for lumbosacral strain under 
Diagnostic Code 5295, assigning an effective date of 
September 22, 1994, for the grant of the 10 percent rating.  
The separate 10 percent rating for disability of the thoracic 
spine was continued.  

In August 1996, the Board of Veterans' Appeals (Board) 
remanded the veteran's appeal relating to several issues, 
including a rating in excess of 10 percent for lumbosacral 
strain.  

After additional information was received, the Board in 
November 1999 decided several issues, denying service 
connection for an upper chest disability.  The Board granted 
a rating of 20 percent for disability of the thoracic spine.  
The Board also granted an effective date for the grant of 
service connection for disability of the thoracic spine of 
September 13, 1993.  The Board remanded the question of 
entitlement to a rating in excess of 10 percent for 
lumbosacral strain.  

On a VA examination in January 2000, physical examination and 
a review of August 1998 X-rays of the lumbar spine resulted 
in the diagnosis of lumbar spine degenerative disc disease.  

Initially, it is noted that the Board has interpreted the 
present appeal as including the questions of (1) entitlement 
to a compensable evaluation for lumbosacral strain prior to 
September 22, 1994, and (2) entitlement to a rating in excess 
of 10 percent for lumbosacral strain, effective from 
September 22, 1994.  

Basically, the veteran has had an ongoing appeal relating to 
his claim for an increased rating (compensable rating) from 
the date of reopened claim in December 1992.  He timely 
appealed the August 1993 rating decision denying him a 
compensable rating for his low back disability.  The regional 
office needs to address the 2 issues, as indicated above, 
including how and why the date of September 22, 1994, was 
picked as the effective date for a 10 percent evaluation for 
lumbosacral strain.  

Further, it is noted that beginning with ratings in September 
1997, pertinent rating sheets have reflected a zero percent 
rating for lumbosacral strain when, in fact, the veteran was 
granted a 10 percent evaluation for this disability in the 
rating action of May 1995.  All rating actions beginning in 
September 1997 must be reviewed to determine the veteran's 
proper combined rating.  

Finally, in 1994, the veteran impliedly and explicitly raised 
the question of service connection for degenerative disease 
of the lumbar spine by submitting the May 1994 chiropractor 
statement.  The VA examination in August 1994 provided 
further evidence.  The issue of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
is inextricably intertwined with the issue of entitlement to 
a higher rating for service-connected lumbosacral strain.  In 
this regard, the VA examiner in January 2000 expressed the 
opinion that the veteran's diagnosis was lumbar spine 
degenerative disc disease but made no further mention of 
lumbosacral strain.  It is not clear whether there is any 
etiological relationship between the degenerative disease of 
the lumbar spine on the one hand and the lumbosacral strain, 
or any other service-connected disability, on the other.  The 
issue of secondary service connection under 38 C.F.R. § 3.310 
(1999), including by way of aggravation under the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995), should be reviewed 
and adjudicated.  

In view of the above, the case is hereby REMANDED to the 
regional office for the following actions:  

1.  The veteran should be afforded the 
opportunity to submit additional 
evidence and argument on the matter 
remanded herein.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  Any such 
submissions should be associated with 
the claims file.  

2.  The regional office should make 
arrangements for a special orthopedic 
examination of the veteran to determine 
the nature and extent of all 
disabilities of the lumbosacral spine 
that may be present.  All indicated 
tests should be conducted, and all 
findings should be recorded in detail.  
The examiner should review the claims 
file and express an opinion concerning 
whether there is any etiological 
relationship between the veteran's 
service-connected low back strain on the 
one hand and any current degenerative 
disease of the lumbar spine on the 
other.  If not, the examiner should 
express an opinion concerning whether 
there is any etiological relationship 
between any current degenerative disease 
of the lumbosacral spine and any of the 
veteran's other service-connected 
disabilities.  In determining whether 
any etiological relationship is present, 
the examiner is requested to express an 
opinion concerning whether any service-
connected disability, including the 
service-connected lumbosacral strain, 
chronically worsened any current 
degenerative disease of the lumbar 
spine, and, if possible, the degree of 
aggravation.  A complete rationale 
should be provided for any opinions or 
conclusions expressed.  

3.  Following any further indicated 
development, the regional office should 
adjudicate the issue of entitlement to 
service connection for degenerative 
disease of the lumbar spine in 
accordance with all pertinent laws, 
regulations, and Court decisions.  

4.  Thereafter, the regional office 
should review the veteran's rating for 
disability of the lumbosacral spine, 
prior to and after September 22, 1994.  

If any benefit for which a notice of disagreement has been 
received remains denied, the veteran and his representative 
should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).  


